Citation Nr: 1446654	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When this case was previously before the Board in February 2014, the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities were remanded for further development.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, type II.  

2.  The Veteran's peripheral neuropathy of the right and left lower extremities is causally related to his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the right and left lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board grants entitlement to service connection for peripheral neuropathy of the right and left lower extremities, representing a complete grant of the benefits sought on appeal with regard to these claims.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  

The Veteran essentially contends that his currently diagnosed peripheral neuropathy of the lower extremities is causally related to his service-connected diabetes mellitus, type II.  See, e.g., Veteran's statements dated in April 2009 and September 2010; September 2010 Notice of Disagreement; May 2012 VA Form 9.   

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) medical nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either: (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310. 

The Board finds that secondary service connection for peripheral neuropathy of the right and left lower extremities is warranted.  In making this determination, the Board notes that service connection for diabetes mellitus, type II, was granted in a September 2009 rating decision, effective from February 3, 2009.  As such, the Board finds that the first element required for secondary service connection has been established.    

Turning to the second element required for secondary service connection, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  See VA examination reports dated in August 2009 and March 2014; VA treatment records dated from November 2009 to October 2013.  Additionally, generalized motor and sensory neuropathy, worse in the lower extremities, was confirmed by a November 2009 nerve conduction study.  See November 18, 2009 VA treatment record.  Accordingly, because the record reflects that the Veteran currently has peripheral neuropathy of the right and left lower extremities, the Board finds that the second element required for secondary service connection has also been established.  

Finally, with regard to the third element required for secondary service connection, the Board finds it significant that the Veteran's treating VA physicians, as well as the March 2014 VA examiner, have attributed his peripheral neuropathy of the lower extremities to his diabetes mellitus.  Specifically, during VA treatment from November 2009 to October 2013, the Veteran has consistently been diagnosed with "diabetic neuropathy."  See VA treatment records dated November 18, 2009; June 20, 2011; September 29, 2011; January 5, 2012; February 9, 2012; May 10, 2012; October 5, 2012; December 14, 2012; March 28, 2013; September 19, 2013; and October 3, 2013.  In this regard, the Board highlights that, at the time of the Veteran's November 2009 nerve conduction study, the interpreting physician reported that the Veteran had "diabetic neuropathy."  Moreover, since October 2012, the Veteran has consistently been noted to wear diabetic shoes and socks by his treating VA physicians.  Furthermore, the March 2014 VA examiner reported, in pertinent part, that the Veteran's abnormal nerve conduction study in 2009 was more likely indicative of a patient with "diabetic neuropathy" and less likely indicative of someone who had experienced peripheral neuropathy since the early 1980s.  In support of this opinion, the examiner stated that the preponderance of the medical evidence and expertise reveals that, in symptomatic diabetic neuropathy, there is a slowing of nerve conduction velocity owing to demyelination and loss of large myelinated fibers, as was demonstrated in this Veteran.  Based on the foregoing, the Board concludes that the Veteran's currently diagnosed peripheral neuropathy of the right and left lower extremities is causally related to his service-connected diabetes mellitus, thereby satisfying the third element required for secondary service connection.
In making this determination, the Board acknowledges that the August 2009 VA examiner provided the opinion that the Veteran's peripheral neuropathy of the bilateral lower extremities was not caused by or related to diabetes mellitus, Type II.  In support of this opinion, the examiner noted the Veteran's reports that he had developed numbness of the great toe of his right foot in the 1980s, and reported that insofar as such symptoms appeared prior to the Veteran's diabetes mellitus diagnosis, this history was inconsistent with peripheral neuropathy secondary to diabetes mellitus, as according to medical literature, diabetic neuropathy develops years after a patient is diagnosed with diabetes mellitus.  The examiner then went on to report that the Veteran's current peripheral neuropathy of the bilateral lower extremities was of uncertain etiology.  
  
Although the Board acknowledges the August 2009 VA examiner's opinion that the Veteran's peripheral neuropathy of the bilateral lower extremities was not caused by or related to diabetes mellitus, the Board finds this opinion to be less probative than the opinion of March 2014 VA examiner, who found the Veteran's symptoms to be more likely indicative of a patient with diabetic neuropathy and less likely indicative of someone who had experienced peripheral neuropathy since the early 1980s.  In making this assessment, the Board highlights that, unlike the August 2009 examiner's opinion, which was based primarily on the Veteran's reported history, the March 2014 VA examiner's opinion was based on her review of the Veteran's entire medical history and the results of the December 2009 abnormal nerve conduction study.  The March 2014 VA examiner's opinion was also supported by a cogent rationale applying medical evidence and expertise to these medical findings.  Moreover, insofar as the August 2009 VA examiner failed to provide a clear statement as to the etiology of the Veteran's peripheral neuropathy, and instead simply stated that the Veteran's peripheral neuropathy was not caused by or related to the Veteran's diabetes mellitus, the Board finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).  

Accordingly, because the Board concludes that all three elements required to establish entitlement to secondary service connection have been met, the Board finds that service connection for peripheral neuropathy of the Veteran's right and left lower extremities as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  See 38 C.F.R. § 3.310.  Therefore, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the right and left lower extremities is granted.  


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus, is granted.  

Entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus, is granted.  



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


